MEMORANDUM **
Leticia Sanchez Amayo, and her children Luis Enrique Rios Sanchez and Gabriel Alejandro Rios Sanchez, natives and citizens of Mexico, petition pro se for review of the decision of the Board of Immigration Appeals denying their second motion to reopen or reconsider the underlying denial of their application for cancellation of removal. The BIA concluded that the motion was untimely, and was also numerically barred under 8 C.F.R. § 1003.2(b)(2).
Petitioners contend that the time and numerical bars should not prevent consideration of their motion because they have established an exception to the time and numerical bars by demonstrating that there are changed country conditions in Mexico giving rise to their prima facie eligibility for relief under the Convention Against Torture.
The BIA acted within its discretion in concluding that petitioners’ second motion to reopen was both untimely and numerically-barred. See 8 C.F.R. § 1003.2(c). Moreover, for the reasons stated by the BIA in its order denying the motion, we agree that petitioners failed to establish an exception to these bars, because petitioners failed to present material evidence of changed country conditions in Mexico. See Konstantinova v. INS, 195 F.3d 528, 530 (9th Cir.1999) (upholding denial of motion to reopen where petitioner introduced evidence that was too general in nature to demonstrate a well-founded fear of persecution.)
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.